Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of June 17, 2011

among

DANAHER CORPORATION,

as Borrower

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

the LENDERS party hereto

and

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.,

and

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I.              DEFINITIONS AND ACCOUNTING TERMS     
1    1.01.      Defined Terms      1    1.02.      Other Interpretive Provisions
     15    1.03.      Accounting Terms      15    1.04.      Rounding      16   
1.05.      References to Agreements and Laws      16    1.06.      Times of Day
     16    ARTICLE II.              THE COMMITMENTS AND BORROWING      16   
2.01.      Loans      16    2.02.      Borrowings, Conversions and Continuations
of Loans      16    2.03.      Voluntary Termination or Reduction of Commitments
     18    2.04.      Voluntary Prepayments      18    2.05.      Mandatory
Prepayment and Commitment Reduction      18    2.06.      Repayment of Loans;
Conversion of Loans      19    2.07.      Interest      19    2.08.      Fees   
  20    2.09.      Computation of Interest and Fees      20    2.10.     
Evidence of Debt      20    2.11.      Payments Generally      20    2.12.     
Sharing of Payments      22    2.13.      Extension of Maturity Date      22   
2.14.      Defaulting Lender      24    ARTICLE III.              TAXES, YIELD
PROTECTION AND ILLEGALITY      25    3.01.      Taxes      25    3.02.     
Illegality      26    3.03.      Inability to Determine Rates      27    3.04.
     Increased Cost and Reduced Return; Capital Adequacy      27    3.05.     
Compensation for Losses      28    3.06.      Matters Applicable to all Requests
for Compensation      29    3.07.      Survival      29   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   ARTICLE IV.              CONDITIONS PRECEDENT TO
EFFECTIVENESS AND BORROWINGS      29    4.01.      Conditions to Effective Date
     29    4.02.      Condition to Closing Date      30    4.03.      Conditions
to all Borrowings      30    ARTICLE V.              REPRESENTATIONS AND
WARRANTIES      31    5.01.      Existence, Qualification and Power; Compliance
with Laws      31    5.02.      Authorization; No Contravention      31    5.03.
     Governmental Authorization; Other Consents      31    5.04.      Binding
Effect      32    5.05.      Financial Statements; No Material Adverse Effect   
  32    5.06.      Litigation      32    5.07.      No Default      33    5.08.
     Ownership of Property; Liens      33    5.09.      Environmental Compliance
     33    5.10.      Insurance      33    5.11.      ERISA Compliance      33
   5.12.      Margin Regulations; Investment Company Act      33    5.13.     
Disclosure      34    ARTICLE VI.              AFFIRMATIVE COVENANTS      34   
6.01.      Financial Statements      34    6.02.      Certificates; Other
Information      34    6.03.      Notices      36    6.04.      Payment of
Obligations      36    6.05.      Preservation of Existence, Etc.      36   
6.06.      Maintenance of Properties      37    6.07.      Maintenance of
Insurance      37    6.08.      Compliance with Laws      37    6.09.      Books
and Records      37    6.10.      Inspection Rights      37    6.11.     
Compliance with ERISA      37    6.12.      Use of Proceeds      37   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   ARTICLE VII.              NEGATIVE COVENANTS      38    7.01.
     Liens      38    7.02.      Fundamental Changes      39    7.03.      Use
of Proceeds      40    7.04.      Consolidated Leverage Ratio      40   
ARTICLE VIII.              EVENTS OF DEFAULT AND REMEDIES      40    8.01.     
Events of Default      40    8.02.      Remedies Upon Event of Default      42
   8.03.      Application of Funds      42    ARTICLE IX.     
        ADMINISTRATIVE AGENT      43    9.01.      Appointment and Authorization
of Administrative Agent      43    9.02.      Delegation of Duties      43   
9.03.      Liability of Administrative Agent      43    9.04.      Reliance by
Administrative Agent      44    9.05.      Notice of Default      44    9.06.
     Credit Decision; Disclosure of Information by Administrative Agent      44
   9.07.      Indemnification of Administrative Agent      45    9.08.     
Administrative Agent in its Individual Capacity      45    9.09.      Successor
Administrative Agent      45    9.10.      Administrative Agent May File Proofs
of Claim      46    9.11.      Other Agents; Arrangers and Managers      46   
ARTICLE X.              MISCELLANEOUS      47    10.01.      Amendments, Etc.   
  47    10.02.      Notices and Other Communications; Facsimile Copies      48
   10.03.      No Waiver; Cumulative Remedies      50    10.04.      Costs and
Expenses      50    10.05.      Indemnification by the Borrower      50   
10.06.      Payments Set Aside      51    10.07.      Successors and Assigns   
  51    10.08.      Confidentiality      55    10.09.      Set-off      56   
10.10.      Interest Rate Limitation      56   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

10.11.

    

Counterparts

     57   

10.12.

    

Integration

     57   

10.13.

    

Survival of Representations and Warranties

     57   

10.14.

    

Severability

     57   

10.15.

    

Tax Forms

     57   

10.16.

    

Replacement of Lenders

     59   

10.17.

    

Governing Law

     60   

10.18.

    

Waiver of Right to Trial by Jury

     60   

10.19.

    

Judgment Currency

     60   

10.20.

    

No Advisory or Fiduciary Responsibility

     61   

10.21.

    

USA PATRIOT Act Notice

     61   

10.22.

    

Margin Stock

     61   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (CONTINUED)

 

SIGNATURES

     S-1   

 

SCHEDULES

        2.01    Commitments and Pro Rata Shares         7.01    Existing Liens
        10.02    Administrative Agent’s Office, Certain Addresses for Notices
        10.07    Processing and Recordation Fees

EXHIBITS

   Form of         A    Loan Notice         B    Note         C    Compliance
Certificate         D    Assignment and Assumption         E    Opinion of
Counsel



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of June 17, 2011 (this “Agreement”), is entered
into among DANAHER CORPORATION, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent.

W I T N E S S E T H :

WHEREAS, the Borrower has commenced a tender offer to acquire pursuant to the
terms of the Merger Agreement all of the issued and outstanding capital stock of
Beckman Coulter, Inc., a Delaware corporation (the “Target”); and

WHEREAS, in order to finance in part the payment of the Acquisition
consideration (either directly or through the back-stop of commercial paper
issued by the Borrower) and for its other general corporate purposes, the
Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by the Borrower or Acquisition Co. of 100%
of the Shares of the Target, through (i) a Tender Offer, and (ii) promptly
following the consummation of the Tender Offer, effecting a Merger.

“Acquisition Co.” means Djanet Acquisition Corp., a Delaware corporation.

“Act” has the meaning specified in Section 10.21.

“Additional Commitment Lender” has the meaning specified in Section 2.13(d).

“Administrative Agent” means MSSF in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power,

 

1

Credit Agreement



--------------------------------------------------------------------------------

by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto. Without limiting the generality of the foregoing, a Person
shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote 10% or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of MSSF in its capacity as the Administrative
Agent and an Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” means the Commitments of all the Lenders which, as of
the date hereof, are equal to $3,000,000,000.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, (i) from time to time for any date prior to the Term
Loan Conversion Date, the following percentages per annum, based upon the Debt
Rating as set forth below,

Applicable Rate

 

Pricing

Level

   Debt  Ratings
S&P/Moody’s      Commitment
Fee     Base Rate     Eurodollar
Rate  

1

   ³ A+/A1         0.075 %      0.000 %      1.000 % 

2

   ³ A/A2         0.100 %      0.125 %      1.125 % 

3

   £ A-/A3         0.125 %      0.250 %      1.250 % 

and (ii) from time to time for any date on or after the Term Loan Conversion
Date, the following percentages per annum, based upon the Debt Rating as set
forth below,

Applicable Rate

 

Pricing
Level

   Debt  Ratings
S&P/Moody’s      Base Rate     Eurodollar
Rate  

1

   ³ A+/A1         1.000 %      2.000 % 

2

   ³ A/A2         1.125 %      2.125 % 

3

   £ A-/A3         1.250 %      2.250 % 

For the purpose of the definition of “Applicable Rate”, “Debt Rating” means, as
of any date of determination, the rating as determined by either S&P or Moody’s
(collectively, the “Debt Ratings”) of the Borrower’s non-credit-enhanced, senior
unsecured long-term debt; provided that if a Debt Rating is issued by each of
the foregoing rating agencies, then the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 3 being the lowest), unless there is a split in Debt Ratings
of more than one level, in which case the Pricing Level that is one level higher
than the Pricing Level of the lower Debt Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

2

Credit Agreement



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MSSF, Barclays Capital, Citigroup Global Markets Inc. and UBS
Securities LLC, each in its capacity as a joint lead arranger and joint book
manager in respect of the Commitments hereunder.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or such other form as the Administrative Agent and the
Borrower may reasonably approve.

“Attorney Costs” means all reasonable and documented out-of-pocket fees,
expenses and disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Off Balance Sheet Obligation, the capitalized amount
of the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, filed as Exhibit 99.1 to the Form 8-K filed by the
Borrower on April 21, 2011.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Termination Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.03 and (c) the date of termination
of the commitment of each Lender to make Loans.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest per annum
from time to time published in the “Money Rates” section of The Wall Street
Journal as being the “Prime Lending Rate” or, if more than one rate is published
as the Prime Lending Rate, then the highest of such rates (the “Prime Rate”)
(each change in the Prime Rate to be effective as of the date of publication in
The Wall Street Journal of a “Prime Lending Rate” that is different from that
published on the preceding domestic Business Day), provided that in the event
that The Wall Street Journal shall, for any reason, fail or cease to publish the
Prime Lending Rate, the Administrative Agent shall use the rate of interest in
effect for such day as publicly announced from time to time by Barclays Bank plc
as its “prime rate,” as the basis for the “Prime Lending Rate” and (c) the
Eurodollar Rate on such day for an Interest Period of one month plus 1%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

3

Credit Agreement



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
denominated in Dollars, and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) Steven M. Rales and Mitchell P. Rales) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (in each case, such approval
either by a specific vote or by approval of the Borrower’s proxy statement in
which such member was named as a nominee for election as a director, without
objection to such nomination).

“Closing Date” means the first date on which the condition precedent in
Section 4.02(a) is satisfied, or waived in accordance with Section 10.01(a).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

4

Credit Agreement



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) Attributable Indebtedness in respect of capital leases and
(c) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) and (b) above of Persons other than the
Borrower or any Subsidiary.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) the sum of such
Consolidated Funded Indebtedness plus Shareholders’ Equity as of such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Debt Issuance” means the incurrence of Indebtedness by the Borrower or any of
its Subsidiaries pursuant to any debt securities but excluding any issuances of
commercial paper or other similar short term borrowings.

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
(other than at the direction or request of any regulatory authority) within
three Business Days of the date required to be funded by it hereunder, unless
such Lender, acting reasonably and in good faith, notifies the Administrative
Agent in writing that such failure is the result of such Lender’s determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) notified the Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s determination,
acting reasonably and in good faith, that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective

 

5

Credit Agreement



--------------------------------------------------------------------------------

Loans, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment. Notwithstanding anything to
the contrary above, a Lender will not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Stock in such Lender or its parent company
by any Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v), (vi), (vii), (viii) and (ix) (subject
to such consents, if any, as may be required under Section 10.07(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Issuance” means the issue or sale of any Stock of the Borrower or any of
its Subsidiaries to any Person other than (i) to the Borrower or any of its
Subsidiaries (as applicable), (ii) pursuant to any employee equity compensation
plan, employee benefit plan or non-employee director equity compensation plan or
pursuant to the exercise or vesting of any stock options, restricted stock
units, warrants or other equity awards or (iii) pursuant to that certain
Purchase Agreement among the Borrower and the underwriters party thereto, dated
as of June 14, 2011 (including, if applicable, any Stock pursuant to the over
allotment option exercised by such underwriters) for an aggregate amount of net
cash proceeds not exceeding $1,000,000,000.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a

 

6

Credit Agreement



--------------------------------------------------------------------------------

plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the FRB.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the rate per annum obtained by dividing
(a) the Eurodollar Base Rate for such Interest Period by (b)(x) a percentage
equal to 100% minus (b) the reserve percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the Eurodollar Rate is determined) having a term equal to such Interest
Period.

“Eurodollar Base Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to commencement of such Interest Period, for
deposits in Dollars (for delivery in the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits for delivery on the first day of such Interest
Period in immediately available funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London branch (or other Administrative Agent’s Affiliate)
to major banks in the London or other offshore interbank market for Dollars at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
April 25, 2006 (as amended from time to time), among the Borrower, as borrower,
certain lenders from time to time party thereto, as lenders, and Bank of
America, N.A., as administrative agent.

“Extending Lender” has the meaning specified in Section 2.13(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.

 

7

Credit Agreement



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to MSSF on
such day on such transactions as determined by the Administrative Agent.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

8

Credit Agreement



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all non-contingent obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Off Balance Sheet Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or similar limited
liability entity organized under the laws of a jurisdiction other than the
United States or a state thereof) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease or Off Balance Sheet Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months (or, if agreed by each
applicable Lender, nine or twelve months) thereafter, as selected by the
Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

 

9

Credit Agreement



--------------------------------------------------------------------------------

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including, without
limitation all Environmental Laws.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Party” means the Administrative Agent and each Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Loan as defined in Section 2.01 and including any such Loans
which have been converted to Term Loans pursuant to Section 2.06(b).

“Loan Documents” means this Agreement, each Loan Notice and each Note.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Margin Regulations” means Regulations T, U and X of the FRB.

“Margin Stock” has the meaning specified in the Margin Regulations.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole (but excluding for the purposes of Section 4.02(a), the

 

10

Credit Agreement



--------------------------------------------------------------------------------

Target and its Subsidiaries); (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document; or (d) a material adverse effect upon
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document.

“Maturity Date” means the Scheduled Termination Date or, if either (i) the Term
Loan Conversion Option has been exercised or (ii) if such date is extended in
accordance with Section 2.13, the day that is 364 calendar days following the
Scheduled Termination Date; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

“Merger” means the merger of Acquisition Co. with and into the Target, with the
surviving corporation being a wholly-owned Subsidiary of the Borrower, in each
case pursuant to the Merger Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
February 6, 2011 by and among the Borrower, Target and Acquisition Co.
(including all annexes and exhibits thereto and all material documents related
to consummation of the Tender Offer, as amended, modified and supplemented in
accordance with the terms hereof).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSSF” means Morgan Stanley Senior Funding, Inc. and its successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Tangible Assets” means, as at any particular date of determination, the
total amount of assets (less applicable reserves and other properly deductible
items) after deducting therefrom (a) all current liabilities (excluding any
thereof which are by their terms extendible or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed) and (b) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
as set forth in the most recent balance sheet of the Borrower and its
Subsidiaries and computed in accordance with GAAP.

“Non-Extending Lender” has the meaning specified in Section 2.13(b).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Notice Date” has the meaning specified in Section 2.13(b).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

11

Credit Agreement



--------------------------------------------------------------------------------

“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment) or (c) an agreement for the sale
of receivables or like assets creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, could be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date.

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Prime Rate” has the meaning specified in the definition of “Base Rate.”

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the Commitment of each Lender to make Loans has been

 

12

Credit Agreement



--------------------------------------------------------------------------------

terminated pursuant to Section 8.02, or if the Aggregate Commitments have
expired, then the Pro Rata Share of each Lender shall be determined based on the
Pro Rata Share of such Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning set forth in Section 10.07(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated, at least two Lenders holding in the aggregate
more than 50% of the Total Outstandings; provided that the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer,
corporate controller, general counsel or any executive vice president of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate and/or other action on the part of the Borrower and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Scheduled Termination Date” means the day that is 364 calendar days following
the date of this Agreement.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shares” means, collectively, each issued and outstanding share of common stock
of the Target.

“SPC” has the meaning specified in Section 10.07(h).

“Stock” means (a) shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting and/or (b) securities convertible into or
exchangeable for shares of capital stock and all warrants, options or other
rights to purchase or subscribe for any shares or capital stock, whether or not
presently convertible, exchangeable or exercisable.

 

13

Credit Agreement



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Target” has the meaning specified in the recitals.

“Taxes” has the meaning specified in Section 3.01(a).

“Tender Offer” means the tender offer commenced on February 15, 2011 (as
amended, supplemented or otherwise modified prior to the date hereof, and as
otherwise amended, supplemented or modified in accordance with this Agreement)
by Acquisition Co. for the Shares, including any Shares that may become
outstanding upon the exercise of options or other rights to acquire Shares after
February 15, 2011 but before the consummation of the Tender Offer, for a
purchase price consisting of cash consideration as set forth in the Merger
Agreement.

“Term Loan” means a term loan resulting from the conversion of Loans on the
Scheduled Termination Date pursuant to Section 2.06(b).

“Term Loan Conversion Date” means, in the event that the Term Loan Conversion
Option is exercised, the Scheduled Termination Date.

“Term Loan Conversion Option” means the option under Section 2.06(b) for the
Borrower to convert, as of the Scheduled Termination Date, all or a part of the
Loans then outstanding into Term Loans.

 

14

Credit Agreement



--------------------------------------------------------------------------------

“Termination Date” means, with respect to each Lender, the Scheduled Termination
Date or, if such date is extended in accordance with Section 2.13, the day that
is 364 calendar days following the Scheduled Termination Date.

“Threshold Amount” means $200,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means with respect to a Loan, its character as a Base Rate Loan or
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) All references to any Person shall also refer to the successors and assigns
of such Person permitted hereunder.

1.03. Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

15

Credit Agreement



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. For
purposes of calculations made pursuant to the terms of this Agreement, GAAP will
be deemed to treat operating leases and capital leases each in a manner
consistent with its current treatment under generally accepted accounting
principles as in effect on December 31, 2010, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

ARTICLE II.

THE COMMITMENTS AND BORROWING

2.01. Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrower in
Dollars from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate Commitments
and (ii) the aggregate Outstanding Amount of the Loans of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the

 

16

Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than (i) 12:00 noon three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) 11:00 a.m. on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans, in each case as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds in Dollars at the Administrative Agent’s Office not later than
2:00 p.m., in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.03, the Administrative Agent shall make all funds so received
available to the Borrower either by (i) crediting the account of the Borrower on
the books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the Prime Rate
used in determining the Base Rate promptly following the public announcement of
such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

 

17

Credit Agreement



--------------------------------------------------------------------------------

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than $5,000,000, such Loans shall, on the last day of the
then existing Interest Period therefor, automatically be converted into Base
Rate Loans.

2.03. Voluntary Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All commitment fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

2.04. Voluntary Prepayments. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall irrevocably make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective Pro
Rata Shares.

2.05. Mandatory Prepayment and Commitment Reduction. Upon receipt by the
Borrower or any of its Subsidiaries, on or after the date hereof, of net cash
proceeds arising from any Debt Issuance or Equity Issuance, the Borrower shall
immediately notify the Administrative Agent thereof and within three Business
Days of such receipt, prepay the Loans in an amount equal to 100% of such net
cash proceeds in an aggregate amount not exceeding $800,000,000. All repayments
of Loans required to be made pursuant to this Section 2.05 shall result in a
corresponding permanent reduction of the Commitments; provided that if the
aggregate amount of such net cash proceeds at any time so received and required
to prepay the Loans pursuant to the foregoing exceeds the aggregate amount of
Loans then outstanding (including if no Loans are outstanding), then the
aggregate Commitments shall immediately be permanently be reduced by an amount
equal to such excess (but in no event shall the foregoing require the Borrower
to reduce the aggregate Commitments below $2,200,000,000). The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Pro Rata Shares.

 

18

Credit Agreement



--------------------------------------------------------------------------------

2.06. Repayment of Loans; Conversion of Loans. (a) If for any reason the Total
Outstandings at any time exceed the Aggregate Commitments then in effect (except
pursuant to exercise of the Term Loan Conversion Option), the Borrower shall
immediately prepay Loans in an aggregate amount equal to such excess.

(b) The Borrower shall, subject to the next succeeding sentence, repay to the
Lenders on the Scheduled Termination Date the aggregate principal amount of
Loans made to the Borrower outstanding on such date. The Borrower may (unless
the Scheduled Termination Date has been extended pursuant to Section 2.13), upon
written notice to the Administrative Agent not later than 11:00 a.m. on the
fifth Business Day prior to the Scheduled Termination Date and upon payment of a
fee to the Administrative Agent for the ratable account of the Lenders equal to
1.00% of the aggregate principal amount of the Loans outstanding on the
Scheduled Termination Date which are to be converted to Term Loans, convert all
or a portion (as specified in such written notice) of the unpaid principal
amount of the Loans outstanding as of the Scheduled Termination Date into Term
Loans. If this Term Loan Conversion Option is exercised, then, on the Scheduled
Termination Date, immediately prior to the time when the unpaid principal amount
of the Loans would otherwise be due, the Loans (or the applicable portion
thereof as requested by the Borrower) shall automatically convert into Term
Loans which the Borrower shall repay to the Administrative Agent for the ratable
accounts of the Lenders on the Maturity Date. The amounts so converted shall be
treated for all purposes of this Agreement as Loans except that after the
Scheduled Termination Date: (i) the Borrower may not make any additional
Borrowings; (ii) the amounts paid or prepaid may not be reborrowed; (iii) the
amount of each Lender’s Commitment shall be terminated; and (iv) no commitment
fees shall accrue after the Scheduled Termination Date. Any portion of the Loans
not so converted to Term Loans shall be repaid in full on the Scheduled
Termination Date.

2.07. Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such overdue amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Furthermore, upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. On each Interest Payment Date for a Base Rate Loan, interest accrued on
such Loan to but excluding such Interest Payment Date shall be due and payable.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

19

Credit Agreement



--------------------------------------------------------------------------------

2.08. Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share (subject to
Section 2.14(a) with respect to any Defaulting Lender), a commitment fee equal
to the Applicable Rate times the actual daily amount of the excess of the
Aggregate Commitments over the Outstanding Amount. The commitment fee shall
accrue at all times during the period commencing on the earlier of (i) the date
that is 60 days following the date hereof and (ii) the Closing Date and ending
on the Termination Date, including at any time during which one or more of the
conditions in Article IV is not met. The commitment fee shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the earlier of the
dates set forth in subclauses (i) and (ii) in the immediately preceding
sentence, and on the Termination Date (and, if applicable, thereafter on
demand). On each such payment date all commitment fees which have accrued to but
excluding any such payment date shall be due and payable. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay such other fees as it may separately
agree with the Arrangers and/or the Administrative Agent.

2.09. Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

2.10. Evidence of Debt. The Borrowings made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.11. Payments Generally. (a) (i) All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. (ii) Except as otherwise expressly provided herein all payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. (iii) The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. (iv) All payments
received by the Administrative Agent after 2:00 p.m. shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

 

20

Credit Agreement



--------------------------------------------------------------------------------

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan, included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender to the Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Borrowing set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

 

21

Credit Agreement



--------------------------------------------------------------------------------

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.12. Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, without interest thereon. The Borrower agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

2.13. Extension of Maturity Date.

(a) Request for Extension. The Borrower may (unless it has exercised the Term
Loan Conversion Option), by notice to the Administrative Agent (who shall
promptly notify the Lenders) not earlier than 60 days and not later than 35 days
prior to the Scheduled Termination Date, request that each Lender extend such
Lender’s Scheduled Termination Date then in effect for an additional 364
calendar days following the Scheduled Termination Date.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 10 days after receipt of notice of a
maturity date extension request, advise the Administrative Agent whether such
Lender agrees to such extension (each Lender agreeing to such extension being an
“Extending Lender”). Each Lender that determines not to so extend its Maturity
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Notice Date). Any Lender that does not advise the Administrative Agent that it
is an Extending Lender on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Extending Lender to agree to such
extension shall not obligate any Non-Extending Lender to so agree (and the
Maturity Date for each Non-Extending Lender will not be changed by this
Section 2.13).

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section 2.13 no later
than the date 15 days prior to the Scheduled Termination Date (or, if such date
is not a Business Day, on the next preceding Business Day).

 

22

Credit Agreement



--------------------------------------------------------------------------------

(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the Scheduled Termination Date to replace each Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in
Section 10.16, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption with one or more Non-Extending Lenders
pursuant to which such Additional Commitment Lender shall, effective as of the
Scheduled Termination Date, undertake all or a portion of the Commitment of such
Non-Extending Lender (and, if any such Additional Commitment Lender is already a
Lender, its Commitment shall be in addition to any other Commitment of such
Lender hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) at least the Required
Lenders have agreed so to extend their Maturity Date, then, effective as of the
Scheduled Termination Date, the Maturity Date of each Extending Lender and of
each Additional Commitment Lender shall be extended to the date falling 364
calendar days after the Scheduled Termination Date (except that, if such date is
not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section 2.13 shall not be
effective with respect to any Extending Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing both on
and as of the Scheduled Termination Date and after giving effect to such
extension on the Scheduled Termination Date;

(ii) the representations and warranties contained in this Agreement are true and
correct, in all material respects (provided, that such materiality qualifier
shall not be applicable to any representation or warranty that already is
qualified or modified by materiality in the text thereof), both on and as of the
Scheduled Termination Date and after giving effect to such extension on the
Scheduled Termination Date, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date; provided, however, that for these
purposes the reference to the Effective Date in the representation and warranty
in Section 5.06(b) shall be deemed to be a reference to the Scheduled
Termination Date, as the case may be);

(iii) on and as of the Scheduled Termination Date, since the later of the date
of the Audited Financial Statements and the date of the most recent financial
statements delivered pursuant to Section 6.01(a), no event, circumstance or
development shall have occurred that constituted or could reasonably be expected
to constitute or have a Material Adverse Effect;

(iv) on the Scheduled Termination Date (to the extent not paid prior thereto),
each Non-Extending Lender not replaced by an Additional Commitment Lender under
Section 2.13(d), shall have received from the Borrower payment of the
outstanding principal amount of such Non-Extending Lender’s Loans, accrued
interest thereon, accrued fees and all other amounts which are payable to it
hereunder (including, if applicable, any additional amounts required pursuant to
Section 3.05); and

(v) on the Scheduled Termination Date, the Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent dated such date
certifying as to the foregoing matters as of such date.

 

23

Credit Agreement



--------------------------------------------------------------------------------

(g) Conflicting Provisions. This Section 2.13 shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

(h) Revised Pro Rata Shares. The Administrative Agent shall deliver to the
Lenders copies of each certificate received from the Borrower pursuant to
Section 2.13(f) in respect of an extension hereunder promptly following receipt
thereof. On the Scheduled Termination Date the Administrative Agent shall also
notify each Extending Lender and each Additional Commitment Lender of their
revised Pro Rata Shares after giving effect to such extension.

2.14. Defaulting Lender. Notwithstanding any other provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply with respect to such Lender for so long as such Lender is
a Defaulting Lender:

(a) Commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.08(a).

(b) The Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01), subject to Section 10.01.

(c) Any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.12 but
excluding amounts payable pursuant to Section 10.16)) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(iii) third, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (iv) fourth, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, with
respect to clause (v), if such payment is (x) a prepayment of the principal
amount of any Loans of which such Defaulting Lender has funded a portion and
(y) made at a time when the conditions set forth in Section 4.03 are satisfied,
such payment shall be applied to prepay the Loans of all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans owed to such
Defaulting Lender.

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Commitments of the Lenders shall be deemed
readjusted to the extent necessary to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
ratable portion of the Loans on such date.

 

24

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, branch profits taxes, back-up withholding taxes, and
franchise or other similar taxes imposed on it (in lieu of net income taxes), by
the jurisdiction (or any political subdivision thereof) under the Laws of which
the Administrative Agent or such Lender, as the case may be, is organized,
maintains a lending office or does business (other than doing business solely as
a result of entering into this Agreement, performing any obligations hereunder,
receiving any payments hereunder or enforcing any rights hereunder) (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) to the extent reasonably practicable, within 30 days after the
date of such payment, the Borrower shall furnish to the Administrative Agent
(which shall forward the same to such Lender) the original or a certified copy
of a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made by the Borrower under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section) paid by the Administrative Agent and such Lender, (ii) amounts payable
under Section 3.01(c) and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto.
Payment under this subsection (d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a written demand therefor, which
demand shall be made within 90 days of the date such Lender or the
Administrative Agent pays such Taxes of Other Taxes to the relevant Governmental
Authority.

(e) Without limiting the obligations of the Lenders under Section 10.15
regarding delivery of certain forms and documents to establish such Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Effective Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to

 

25

Credit Agreement



--------------------------------------------------------------------------------

confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction. Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Lender. Additionally, each of the Borrower shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or any Lender shall reasonably request, on or prior to the Effective Date, and
in a timely fashion thereafter, such documents and forms required by any
relevant taxing authorities under the Laws of any jurisdiction, duly executed
and completed by the Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(f) If and to the extent that any Lender or the Administrative Agent, in its
sole discretion (exercised in good faith), determines that it has received or
been granted a credit against, relief from, a refund or remission of, or a
repayment of, any Taxes or Other Taxes in respect of which it has received
additional payments under this Section 3.01, and such credit, refund, relief or
remission has been obtained, utilized and fully retained by such Lender or the
Administrative Agent on an affiliated group basis, then such Lender or the
Administrative Agent shall pay to the Borrower an amount which such Lender or
the Administrative Agent determines, in its sole discretion (exercised in good
faith) will leave it, after the payments, in the same after-tax position as it
would have been in had the payments required under this Section 3.01 not been
required to be made by the Borrower; provided however that (i) such Lender or
the Administrative Agent shall be the sole judge of the amount of such credit,
refund, relief or remission and the date on which it is received; (ii) such
Lender or the Administrative Agent shall not be obliged to disclose information
regarding its tax affairs or tax computations; (iii) nothing in this
Section 3.01(f) shall interfere with such Lender’s or the Administrative Agent’s
right to manage its tax affairs in whatever manner it sees fit; and (iv) if such
Lender or the Administrative Agent shall subsequently determine that it has lost
all or a portion of such tax credit, refund, relief or remission, the Borrower
shall promptly remit to such Lender or the Administrative Agent the amount
certified by such Lender or the Administrative Agent to be the amount necessary
to restore such Lender or the Administrative Agent to the position it would have
been in if no payment had been made pursuant to this section.

(g) The Borrower’s obligations to indemnify a Foreign Lender or pay additional
amounts to a Foreign Lender under this Section 3.01 are subject to
Section 10.15(a)(iii).

3.02. Illegality. If any Lender determines that any change in or in the
interpretation of any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Eurodollar Rate Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans in Dollars, to convert Base Rate Loans to Eurodollar Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all such Eurodollar Rate Loans of such Lender to Base Rate Loans, either
on the last day of the Interest Period therefor, if

 

26

Credit Agreement



--------------------------------------------------------------------------------

such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03. Inability to Determine Rates. If the Administrative Agent or the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that
(i) deposits are not being offered to banks in the applicable offshore interbank
market in Dollars for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (iii) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans in Dollars shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans in
Dollars or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04. Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding, maintaining or participating in Eurodollar
Rate Loans, or a reduction in the amount received or receivable by such Lender
in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction; provided, that (x) such Lender shall be generally
seeking, or intending generally to seek, comparable compensation from similarly
situated borrowers under similar credit facilities (to the extent such Lender
has the right under such similar credit facilities to do so) with respect to
such change in or in the interpretation in any Law regarding such increased cost
or reduction and (y) such additional amounts shall not be duplicative of any
amounts to the extent otherwise paid by the Borrower under any other provision
of this Agreement (including any reserve requirements included in determining
the Eurodollar Rate).

(b) If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or such Lender’s holding company for such
reduction; provided, that (x) such Lender shall be generally seeking, or
intending generally to seek, comparable compensation from

 

27

Credit Agreement



--------------------------------------------------------------------------------

similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such change in or in the interpretation in any Law regarding capital
requirements and (y) such additional amounts shall not be duplicative of any
amounts to the extent otherwise paid by the Borrower under any other provision
of this Agreement; provided further that, this Section 3.04(b) shall be deemed
to apply to all requests, rules, guidelines or directives concerning capital
adequacy issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, regardless of the date adopted, issued, promulgated or
implemented.

(c) Each Lender agrees to use reasonable efforts to designate a different
Lending Office if, in the good faith judgment of such Lender, such designation
will avoid the need for Borrower to pay any additional amount pursuant to this
Section 3.04 to such Lender and will not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 3.04 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the introduction of or change in Law or in the interpretation
thereof giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the
introduction of or change in Law or in the interpretation thereof giving rise to
such increased cost or reduction is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.16;

excluding any loss of anticipated profits but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for Dollars for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

28

Credit Agreement



--------------------------------------------------------------------------------

3.06. Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
or if any Lender is a Defaulting Lender pursuant to Section 2.14, the Borrower
may replace such Lender in accordance with Section 10.16.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWINGS

4.01. Conditions to Effective Date. The effectiveness of this Agreement is
subject to satisfaction, on or before the Termination Date, of the following
conditions precedent (provided, that the respective obligations of the parties
hereto set forth in Section 2.08(a) and Article X shall not be subject to the
satisfaction of the following conditions precedent):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic (pdf.) transmission (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent, its legal counsel and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing in its jurisdiction of organization,
including certified copies of the Borrower’s Organization Documents, and
certificates of good standing and tax clearance certificates;

(v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to
the Borrower, addressed to the Administrative Agent and each Lender, in the form
set forth in Exhibit E;

(vi) a certificate signed by a Responsible Officer of the Borrower certifying,
as of the Effective Date, (A) that the conditions specified in Sections 4.03(a)
and (b) have been satisfied,

 

29

Credit Agreement



--------------------------------------------------------------------------------

(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and (C) the
current Debt Ratings;

(vii) the Lenders shall have received at least five Business Days prior to the
Effective Date such documentation and information as is reasonably requested
prior to the Effective Date by the Administrative Agent or any Lender with
respect to the Borrower and any of its Subsidiaries required by U.S. regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including, without limitation, the Act; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Effective Date pursuant to the
Loan Documents shall have been paid.

(c) The Borrower shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced at least two Business Days prior to the Effective Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that (i) such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent and (ii) the Administrative Agent may in its discretion
waive this condition without obtaining the consent of the Required Lenders).

4.02. Condition to Closing Date. The obligation of each Lender to make its
initial Loan hereunder is subject to the Effective Date having occurred and
satisfaction, on or before the Termination Date, of the following condition
precedent:

(a) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, a certificate signed by a Responsible Officer of
the Borrower (x) confirming that (i) the Tender Offer has been consummated in
accordance with the Merger Agreement without any waiver, amendment, supplement
or other modification with respect to the Merger Agreement since February 6,
2011 that is materially adverse to the interests of the Lenders, unless the
Arrangers’ prior written consent thereto has been obtained (such consent not to
be unreasonably withheld, conditioned or delayed), and (ii) as of the date of
such consummation of the Tender Offer, no Material Adverse Effect exists and
(y) attaching a true and complete copy of the Merger Agreement.

4.03. Conditions to all Borrowings.

The obligation of each Lender to honor any Loan Notice (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the Closing Date having occurred and the
following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any representations and warranties of the Borrower in any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct, in all material
respects (provided that such materiality qualifier shall not apply to the extent
that any such representation or warranty is already qualified or modified by
materiality in the text thereof), on and as of the date of such Borrowing (or,
for the purposes of Section 4.01(vi), as of the Effective Date), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(provided that such materiality qualifier shall not apply to the extent that any
such representation or warranty is already qualified or modified by

 

30

Credit Agreement



--------------------------------------------------------------------------------

materiality in the text thereof) as of such earlier date, and except that for
purposes of this Section 4.03, (i) the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (ii) the representations and warranties in subsection (c) of
Section 5.05 and subsection (b) of Section 5.06, need only be true and correct
on and as of the Effective Date.

(b) No Default shall exist, or would result from such proposed Borrowing (or,
for the purposes of Section 4.01(a)(vi), from the occurrence of the Effective
Date).

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.03(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in Article IV, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date, or Closing Date
(as applicable pursuant to this Article IV), specifying its objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01. Existence, Qualification and Power; Compliance with Laws. The Borrower
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by the Borrower of each Loan Document, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of the Borrower’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any Contractual Obligation to which the Borrower is a
party, except to the extent such conflict could not reasonably be expected to
have a Material Adverse Effect or (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (c) violate in any material respect any Law.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other

 

31

Credit Agreement



--------------------------------------------------------------------------------

Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower of this Agreement or any
other Loan Document other than (i) any thereof as have been obtained, taken or
made on or prior to the Effective Date and remain in full force and effect and
(ii) any reports required to be filed by the Borrower with the SEC pursuant to
the Securities Exchange Act of 1934; provided, that the failure to make any such
filings referred to in this clause (ii) shall not affect the validity or
enforceability of this Agreement or the rights and remedies of the
Administrative Agent and the Lenders hereunder.

5.04. Binding Effect. This Agreement has been, and each other Loan Document when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as may be limited by applicable Debtor Relief Laws and general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case, to the extent required to be reflected thereon
pursuant to GAAP consistently applied.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(b), and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments, and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries as of
the date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness, in each case, to the extent required to be
reflected thereon pursuant to GAAP consistently applied.

(c) As of the Effective Date, since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) as of the Effective Date
(based on facts and circumstances known to the Borrower), are reasonably likely
to result in an adverse determination and, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

32

Credit Agreement



--------------------------------------------------------------------------------

5.07. No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08. Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

5.09. Environmental Compliance. The Borrower and its Subsidiaries are in
compliance with all Environmental Laws, except for any non-compliance that could
not reasonably be expected to have a Material Adverse Effect.

5.10. Insurance. The material properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates (it being understood that a program of self-insurance for first or
other loss layers may be utilized).

5.11. ERISA Compliance.

(a) The Borrower and each ERISA Affiliate have made all required contributions
to each Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event likely to result in material liability for the Borrower
has occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability that could reasonably be expected to result in a
Material Adverse Effect; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any material liability under Title IV
of ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could reasonably be expected to be
subject to Sections 4069 or 4212(c) of ERISA.

5.12. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock.

(b) The Borrower is not, nor is it required to be, registered as an “investment
company” under the Investment Company Act of 1940.

 

33

Credit Agreement



--------------------------------------------------------------------------------

5.13. Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished, including the Borrower’s public
filings made with the SEC) at the time they were so provided, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent (with a copy to
be distributed by the Administrative Agent to each Lender), in form and detail
reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a financial statement report and opinion of
Ernst & Young or another independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent (with
a copy to be distributed by the Administrative Agent to each Lender), in form
and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

 

34

Credit Agreement



--------------------------------------------------------------------------------

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any final management letter submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and current reports
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide copies (including by
telecopy or other electronic means) of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e. Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for

 

35

Credit Agreement



--------------------------------------------------------------------------------

purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (iv) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the Borrower shall
not be under any obligation to mark any Borrower Materials “PUBLIC”.

6.03. Notices. Notify the Administrative Agent (x) in the case of clause
(a) below, within five days of, and (y) in all other cases, promptly upon, any
Responsible Officer of the Borrower obtaining actual knowledge:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation, investigation
or proceeding affecting the Borrower or any Subsidiary, including pursuant to
any applicable Environmental Laws, to the extent such matters in clauses (i),
(ii) or (iii) could reasonably be expected to result in a Material Adverse
Effect;

(c) of the occurrence of any ERISA Event which may result in material liability
for the Borrower or any of its Subsidiaries;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04. Payment of Obligations. Pay and discharge, as the same shall become due
and payable (subject to any applicable grace periods) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and all material lawful claims which, if unpaid, would by
law become a Lien upon its property, unless (in each case) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves, if any, in accordance with GAAP are being maintained by the
Borrower or such Subsidiary.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing (or equivalent status)
under the Laws of the jurisdiction of its organization except (i) in a
transaction permitted by Section 7.02 or (ii) in the case of a Subsidiary of the
Borrower, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except in a transaction permitted by
Section 7.02 or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

36

Credit Agreement



--------------------------------------------------------------------------------

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

6.07. Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its material properties and material business against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons (it being understood that a program
of self-insurance for first loss or other loss layers may be utilized).

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09. Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all material financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired but not more than once a year unless an Event of Default has
occurred and is continuing, upon reasonable advance notice to the Borrower;
provided, however, that (a) when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice, (b) all visits or
discussions by any Lender shall be coordinated through the Administrative Agent
and (c) a Responsible Officer of the Borrower shall be present during any
discussions with the Borrower’s independent public accountants.

6.11. Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (c) make all required contributions to
any Plan subject to Section 412 of the Code except where the failure to comply
with this Section 6.11 could not reasonably be expected to have a Material
Adverse Effect.

6.12. Use of Proceeds. Use the proceeds of the Borrowings (i) to finance in part
(directly or indirectly through the backstop of commercial paper issued by the
Borrower) the Acquisition, (ii) to pay related transaction costs, fees and
expenses and (iii) for other general corporate purposes of the Borrower and its
Subsidiaries (including acquisitions, capital expenditures and share
repurchases) in each case not in contravention of any Law or of any Loan
Document.

 

37

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

Subject to the proviso set forth in Section 7.01, so long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, the Borrower shall not, nor shall it permit any
Subsidiary (except that Section 7.02 shall apply solely to the Borrower) to,
directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01;

(c) Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted by the Borrower;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves, if any, with
respect thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than for money borrowed), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (including deposits to secure letters of credit
issued to secure any such obligation);

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) any interest or title of a lessor under any operating lease entered into by
the Borrower or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(j) licenses, operating leases or subleases permitted hereunder granted to other
Persons in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

 

38

Credit Agreement



--------------------------------------------------------------------------------

(k) Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;

(l) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code and Liens in favor of banking institutions arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;

(m) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary or becomes a Subsidiary
of the Borrower; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary;

(n) Liens encumbering the Borrower’s or any of its Subsidiary’s equity interests
or other investments in any joint venture (i) securing obligations (other than
Indebtedness) of the Borrower or such Subsidiary under the joint venture
agreement for such joint venture or (ii) in the nature of customary voting,
equity transfer, redemptive rights or similar terms (other than Liens securing
Indebtedness) under any such agreement;

(o) other Liens securing Indebtedness in an aggregate outstanding principal
amount on any date not to exceed 10% of Net Tangible Assets of the Borrower and
its Subsidiaries as of the most recently completed fiscal quarter of the
Borrower prior to such date; and

(p) the replacement, extension or renewal of any Lien permitted by clause (b) or
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

provided, however, that this Section 7.01 shall not become effective until the
earlier to occur of (i) the amendment or waiver of section 7.03 in the Existing
Credit Agreement such that there will be no conflict between the terms thereof
and this Section 7.01 (absent this proviso) and (ii) the date of termination of
the Existing Credit Agreement and the repayment of all obligations thereunder
(including pursuant to any refinancing or replacement thereof).

7.02. Fundamental Changes. The Borrower may not merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom, the
Borrower may merge or consolidate with or into another Person if either (i) the
Borrower is the surviving Person or (ii) the Person formed by such consolidation
or into which the Borrower is merged (any such Person, the “Successor”) shall be
organized and existing under the laws of the United States or any state thereof
or the District of Columbia and shall expressly assume, in a writing executed
and delivered to the Administrative Agent for delivery to each Lender, in form
reasonably satisfactory to the Administrative Agent (which writing shall
include, without limitation, a certification as to pro forma compliance with
Section 7.04), the due and punctual payment of the principal of and interest on
the Loans and the performance of the other Obligations under this Agreement and
the other Loan Documents on the part of the Borrower to be performed or
observed, as fully as if such Successor were originally named as the initial
Borrower in this Agreement.

 

39

Credit Agreement



--------------------------------------------------------------------------------

7.03. Use of Proceeds. Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund indebtedness originally incurred for such
purpose, in each case, in a manner which violates or contravenes the Margin
Regulations. Without limiting the foregoing, the Borrower will provide the
Administrative Agent with written notice (a) promptly following any date on
which more than 20% of the value of the assets of the Borrower and its
Subsidiaries (as determined in good faith by the Borrower) consist of or are
represented by Margin Stock, and (b) at least 15 Business Days prior to any
proposed transaction in which the Borrower or any of its Subsidiaries proposes
to directly or indirectly use the proceeds of any Borrowing to purchase or carry
Margin Stock or to extend credit to others to purchase or carry Margin Stock or
to refund indebtedness originally incurred for such purpose if, after giving
effect to such proposed transaction, more than 20% of the value of the assets of
the Borrower and its Subsidiaries (as determined in good faith by the Borrower)
will consist of or be represented by Margin Stock. Each such notice shall either
(i) include a certification by the Borrower that, as of the date of such
certificate and, in the case of a proposed transaction described in clause
(b) above, also on a pro forma basis immediately after giving effect to such
proposed transaction, not more than 25% of the value of the assets of the
Borrower and its Subsidiaries (as determined in good faith by the Borrower)
consist of or are represented by Margin Stock, or (ii) be accompanied by a legal
opinion of counsel reasonably acceptable to the Administrative Agent confirming
compliance by the Borrower with the first sentence of this Section as of the
date of such opinion and, in the case of a proposed transaction described in
clause (b) above, also on a pro forma basis giving effect to such proposed
transaction, together with appropriately executed and completed purpose
statements on Form FR U-1.

7.04. Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 0.650:1

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three Business Days
after the same becomes due, any interest on any Loan or any commitment facility,
utilization or other fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
the Borrower’s existence only) or 6.12 or Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after any Lender shall have given written notice thereof to the
Borrower (through the Administrative Agent and in accordance with
Section 10.02(a)(i)); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect in any material respect when made or deemed
made; or

 

40

Credit Agreement



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment of principal or interest when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise but after giving effect
to any applicable grace periods) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts but
including Indebtedness under the Existing Credit Agreement) having an aggregate
outstanding principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform (after giving effect to any applicable grace
periods) any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event of default occurs under the terms of (and
as defined in) any such instrument or agreement, the effect of which failure or
other event of default is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, the acceleration of the maturity thereof, with the giving of notice if
required, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there shall occur a breach of section 7.01 of the
Existing Credit Agreement (without giving effect to any amendment, waiver,
consent or other modification thereof following the date hereof); or (iii) there
occurs under any Swap Contract an Early Termination Date (or equivalent term, as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (or equivalent term, as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries which,
in the case of any such Subsidiary, as of the most recently ended fiscal year of
the Borrower contributed or was accountable for at least 5% of the revenues of
the Borrower and its Subsidiaries determined on a consolidated basis for such
year, institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
which, in the case of any such Subsidiary, as of the most recently ended fiscal
year of the Borrower contributed or was accountable for at least 5% of the
revenues of the Borrower and its Subsidiaries determined on a consolidated basis
for such year, becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary which, in
the case of any such Subsidiary, as of the most recently ended fiscal year of
the Borrower contributed or was accountable for at least 5% of the revenues of
the Borrower and its Subsidiaries determined on a consolidated basis for such
year (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse

 

41

Credit Agreement



--------------------------------------------------------------------------------

Effect and, in either case, (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, and (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or the Borrower or any other Person
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or the Borrower denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, the obligation of each Lender to make Loans shall
automatically terminate, and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case, without further act of the Administrative Agent
or any Lender.

8.03. Application of Funds. (a) After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

42

Credit Agreement



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and commitment
fees) payable to the Lenders (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid commitment fees, and interest on the Loans and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01. Appointment and Authorization of Administrative Agent. Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any such provisions.

9.02. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and such sub-administrative agents as shall be
deemed necessary by the Administrative Agent, and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct. Any such agent, sub-agent or
other Person retained or employed pursuant to this Section 9.02 shall have all
the benefits and immunities provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by such Person in
connection herewith or therewith, as fully as if the term “Administrative Agent”
as used in this Article IX and in the definition of “Agent-Related Person”
included such additional Persons with respect to such acts or omissions.

9.03. Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any

 

43

Credit Agreement



--------------------------------------------------------------------------------

other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by the
Borrower or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any Affiliate
thereof.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

9.05. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.

9.06. Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank or other

 

44

Credit Agreement



--------------------------------------------------------------------------------

regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its Affiliates
which may come into the possession of any Agent-Related Person.

9.07. Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

9.08. Administrative Agent in its Individual Capacity. MSSF and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the
Borrower and its Affiliates as though MSSF were not the Administrative Agent
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, MSSF or its Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, MSSF shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent and the terms “Lender” and “Lenders” include MSSF in its
individual capacity.

9.09. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after

 

45

Credit Agreement



--------------------------------------------------------------------------------

consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such retiring
Administrative Agent or any other Lender. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

9.10. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11. Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any

 

46

Credit Agreement



--------------------------------------------------------------------------------

fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

ARTICLE X.

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall (subject to
Section 2.14 and as further provided below with respect to any Defaulting
Lender):

(a) waive any condition set forth in Section 4.01(a) or Section 4.02 without the
written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (but without limiting Section 2.06(b)), interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e) change Section 2.03, Section 2.04, Section 2.05, Section 2.06, Section 2.12
or Section 8.03 in a manner that would alter the pro rata sharing of payments or
commitment reductions required thereby without the written consent of each
Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (y)

 

47

Credit Agreement



--------------------------------------------------------------------------------

Section 2.03, Section 2.04, Section 2.05, Section 2.06, Section 2.12 and
Section 8.03 may not be changed in any manner that would alter the pro rata
sharing of payments required thereby without the consent of such Lender and
(z) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other Lenders or affected Lenders, as the case may be, shall require the consent
of such Defaulting Lender. Notwithstanding anything to the contrary herein,
(i) amendments and other modifications entered into pursuant to Section 2.13
shall only be required to be executed by the Administrative Agent and the
Borrower so long as the requirements of Section 2.13 are complied with and
(ii) the Administrative Agent may, with the agreement of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents to
cure any ambiguity, omission, mistake, defect or inconsistency herein or
therein.

10.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B) (1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (3) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (4) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(b) below), when delivered as provided in subsection (b) below; provided,
however, that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by such
Person. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the

 

48

Credit Agreement



--------------------------------------------------------------------------------

intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. ALL INFORMATION, INCLUDING
REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SECURITIES. ACCORDINGLY, EACH
LENDER ACKNOWLEDGES IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

49

Credit Agreement



--------------------------------------------------------------------------------

10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04. Costs and Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and recording,
documentary and similar taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 10.04 shall be paid promptly and,
in any case under clause (b) of this Section 10.04, within 20 Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.

10.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions contemplated hereby or thereby, (b) any
Commitment or Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(i) the gross negligence, bad faith or willful misconduct of such Indemnitee or
(ii) a material breach by such Indemnitee of its express obligations under the
applicable Loan Document or (y) result from claims of any of the Lenders solely
against one or more Lenders (and not by one or more Lenders against the
Administrative Agent or any Arranger in such capacity) that have not resulted
from the action,

 

50

Credit Agreement



--------------------------------------------------------------------------------

inaction, participation or contribution of the Borrower or its Subsidiaries or
any of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability to any party hereto or its Affiliates for any special, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of such Indemnitee’s activities in connection herewith or therewith
(whether before or after the date hereof). All amounts due under this
Section 10.05 shall be payable within 20 Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.06. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect.

10.07. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) or (i) of this Section, or (iv) to
an SPC in accordance with the provisions of subsection (h) of this Section (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lender. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

51

Credit Agreement



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section 10.07, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or a Federal Reserve Bank; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or a Federal Reserve Bank.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth on
Schedule 10.07; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment Resulting in Additional Taxes. No such assignment shall be
made to a Person that, through its Lending Offices, is not capable of lending in
Dollars to the Borrower without the imposition of any additional Taxes.

 

52

Credit Agreement



--------------------------------------------------------------------------------

(viii) No Assignment to Non-Lenders. No such assignment shall be made to any
Person that is not engaged in the making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of business.

(ix) No Assignment to Defaulting Lender. No such assignment shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in the
clause (ix).

Notwithstanding the foregoing, if the consent of the Borrower is required
pursuant to this Section 10.07(b) in connection with any proposed assignment,
then the Borrower shall be deemed to have consented to such proposed assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received written notice (sent in
accordance with Section 10.02(a)(i)) of such proposed assignment.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be (A) entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment and (B) subject to obligations in Section 3.01(e) and (f)). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 10.07. An Eligible Assignee of a Lender shall not be entitled to receive
any greater payment under Sections 3.01 or 3.04 than such Lender would have been
entitled to receive as of the date such Eligible Assignee became a party to this
Agreement; provided, however, that this limitation shall not apply to any
Eligible Assignee designated by the Borrower pursuant to Section 10.16.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s

 

53

Credit Agreement



--------------------------------------------------------------------------------

rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that directly
affects such Participant. Subject to subsection (e) of this Section 10.07, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section 10.07. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.

(e) Limitations upon Participant’s Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.15 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.11(c)(ii). Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Sections 3.01 and 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement

 

54

Credit Agreement



--------------------------------------------------------------------------------

shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Designated Affiliates. Notwithstanding anything to the contrary contained
herein, a Granting Lender may grant to an Affiliate of such Granting Lender
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (a “Designated Affiliate”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided, however,
that if a Designated Affiliate elects not to exercise such option or otherwise
fails to make all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof or, if it fails to do
so, to make such payment to the Administrative Agent as is required under
Section 2.11(c)(ii). Each party hereto hereby agrees that (i) neither the grant
to any Designated Affiliate nor the exercise by any Designated Affiliate of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Sections 3.01 and 3.04), (ii) no Designated Affiliate shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by a Designated Affiliate hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any Designated Affiliate may with notice to, but without prior consent
of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender.

10.08. Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives who need to know such information for the purposes
set forth in this Section 10.08 and who have been advised of and acknowledge
their obligation to keep such information confidential in accordance with this
Section 10.08, (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this

 

55

Credit Agreement



--------------------------------------------------------------------------------

Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.08, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap, derivative or similar transaction relating to the
Borrower and its obligations, (g) with the prior written consent of the
Borrower, (A) to any rating agency when required by it and (B) the CUSIP Service
Bureau or any similar organization or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.08 or (y) becomes available to the Administrative Agent or any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower; provided, however, that the source of such information
was not known by the Administrative Agent, such Lender or such Affiliate, as the
case may be, to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information.

For purposes of this Section 10.08, “Information” means all information received
from the Borrower relating to the Borrower or any of its businesses, other than
any such information that is publicly available or otherwise available to the
Administrative Agent or any Lender, as the case may be, on a nonconfidential
basis prior to disclosure by the Borrower; provided, however, that the source of
such information was not known by the Administrative Agent or such Lender, as
the case may be, to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.09. Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower, any such notice being waived by the Borrower (on its own
behalf) to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held by, and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness or are owed to a branch or office of or such Lender different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Section 10.09 are in
addition to their other rights and remedies (including other rights of set-off)
that such Lender or its Affiliates may have. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

10.10. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the

 

56

Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or electronic (pdf.) transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.12. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made).

10.14. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15. Tax Forms. (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS

 

57

Credit Agreement



--------------------------------------------------------------------------------

Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii) The Borrower shall not be required to indemnify any Foreign Lender or to
pay any additional amount to any Foreign Lender under Section 3.01, (A) with
respect to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a), (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender and any date such
Lender has ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the official
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate, (C) if the obligation to withhold or to pay such additional
amounts existed under the Laws of the United States on the date such Foreign
Lender became a party to this Agreement, (D) if the obligation to withhold or to
pay such additional amounts is imposed under FATCA, (E) with respect to any SPC,
to the extent provided in Section 10.07(h), (F) with respect to any Participant,
to the extent provided in Section 10.07(e),

 

58

Credit Agreement



--------------------------------------------------------------------------------

(G) with respect to any Eligible Assignee, to the extent provided in
Section 10.07(b), (H) with respect to any Designated Affiliate, to the extent
provided in Section 10.07(j), or (I) if the obligation to indemnify or pay such
additional amounts arose after the date such Foreign Lender became a party to
this Agreement and is in respect of any payment under this Agreement made by the
Borrower, for any reason other than a change in any applicable law, rule,
regulation or order of the United States or any subdivision thereof or any
change in the official interpretation administration or application thereof
after the date such Foreign Lender became a party to this Agreement.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under Section 3.01 or this Section 10.15(a).

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9 certifying that such Lender is not subject to back-up withholding. If such
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

(d) The Administrative Agent shall provide the Borrower with a copy of any forms
or other documents provided by any Lender to the Administrative Agent pursuant
to Section 3.01(e) and this Section 10.15.

10.16. Replacement of Lenders. Under any circumstances set forth herein
providing that the Borrower shall have the right to replace a Lender as a party
to this Agreement, or if any Lender is a Defaulting Lender, or if any Lender
refuses to give its consent to any amendment or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each Lender to
be effective pursuant to Section 10.01 and the Borrower and the Required Lenders
have given their consent to such amendment or waiver, then the Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign and delegate all its interests, rights and
obligations under this Agreement and the other Loan Documents (with the
assignment fee to be paid by the Borrower in such instance) pursuant to
Section 10.07(b) to one or more other Lenders or Eligible Assignees procured by
the Borrower that shall assume such obligations; provided, however, that (a) if
the Borrower elects to exercise such right with respect to any Lender pursuant
to Section 3.06(b), it shall be obligated to replace all Lenders that have made
similar requests for compensation pursuant to Section 3.01 or 3.04; and (b) such
Lender shall have received payment of an amount equal to all principal, accrued
interest, accrued fees and other amounts owing to such Lender hereunder and
under the other Loan Documents through the date of replacement (including any
amounts payable pursuant to Section 3.05); and the Borrower shall release such
Lender from its obligations under the Loan Documents. Any Lender being replaced
shall execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans.

 

59

Credit Agreement



--------------------------------------------------------------------------------

10.17. Governing Law.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

10.18. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary for any Lender Party to convert a sum due hereunder or
any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures such Lender Party could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of the Borrower in respect of any such sum due from it to such
Lender Party hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by such Lender Party of any sum adjudged to
be so due in the Judgment Currency, such Lender Party may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the

 

60

Credit Agreement



--------------------------------------------------------------------------------

amount of the Agreement Currency so purchased is less than the sum originally
due to such Lender Party from the Borrower in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender Party against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to such Lender
Party in such currency, such Lender Party agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Borrower acknowledges and agrees
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor any Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any of the Arrangers has advised or is currently
advising the Borrower or any of their respective Affiliates on other matters)
and neither the Administrative Agent nor any Arranger has any obligation to the
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and their respective
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arrangers
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.

10.21. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

10.22. Margin Stock. Each Lender hereby confirms that it has not relied upon any
Margin Stock of the Borrower or any of its Subsidiaries as collateral in
extending or maintaining its Commitment hereunder.

[Signature pages follow.]

 

61

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DANAHER CORPORATION By:  

/s/ Frank T. McFaden

Name:   Frank T. McFaden Title:   Vice President and Treasurer

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:  

/s/ Anish Shah

Name:   Anish Shah Title:   Authorized Signatory

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Anish Shah

Name:   Anish Shah Title:   Authorized Signatory

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Kevin Cullen

Name:   Kevin Cullen Title:   Director

CITIBANK, N.A.,

as a Lender By:  

/s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Authorized Signatory

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender By:  

/s/ George Hlentzas

Name:   George Hlentzas Title:   Vice President

BNP PARIBAS,

as a Lender

By:  

/s/ Simone Vinocour

Name:   Simone Vinocour Title:   Managing Director

BNP PARIBAS,

as a Lender

By:  

/s/ Berangere Allen

Name:   Berangere Allen Title:   Director

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Edward D. Herko

Name:   Edward D. Herko Title:   Director By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Paul L. Hatton

Name:   Paul L. Hatton Title:   Managing Director

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kirk Tesch

Name:   Kirk Tesch Title:   Director

INTESA SANPAOLO S.P.A.,

as a Lender

By:  

/s/ Robert W. Wurster

Name:   Robert W. Wurster Title:   Senior Vice President By:  

/s/ Glen Binder

Name:   Glen Binder Title:   Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as a Lender

By:  

/s/ Joanne Nasuti

Name:   Joanne Nasuti Title:   Vice President

 

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Commitment      Pro Rata Share  

Morgan Stanley Bank, N.A.

   $ 581,250,000         19.375 % 

Barclays Bank PLC

   $ 581,250,000         19.375 % 

Citibank, N.A.

   $ 581,250,000         19.375 % 

UBS Loan Finance LLC

   $ 581,250,000         19.375 % 

Bank of America, N.A.

   $ 112,500,000         3.75 % 

BNP Paribas

   $ 112,500,000         3.75 % 

Deutsche Bank AG Cayman Islands Branch

   $ 112,500,000         3.75 % 

HSBC Bank USA, National Association

   $ 112,500,000         3.75 % 

Wells Fargo Bank, National Association

   $ 112,500,000         3.75 % 

Intesa Sanpaolo S.p.A. - New York Branch

   $ 56,250,000         1.875 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 56,250,000         1.875 % 

Total

   $ 3,000,000,000         100.000000000 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

Debtor

  

Description

   Approximate Lien Amount   Videojet    Capital Lease, Wood Dale IL building   
$ 26 million    Sybron    Capitalized Lease, Romulus MI building    $ 9 million
   Sybron    Capitalized Lease, Glendora CA building    $ 4 million    Hach
Lange    Mortgage, Berlin Germany plant    $ 1 million    Kollmorgen   
Capitalized Lease, Radford VA plant    $ 1 million   

 

Schedule 7.01



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

DANAHER CORPORATION:

Danaher Corporation

2200 Pennsylvania Avenue, N.W.

Suite 800W

Washington, D.C. 20037-1701

Website Address: www.danaher.com

 

Attention:   Vice President and Treasurer Telephone:   Facsimile:  

Electronic Mail:

Attention:   Chief Financial Officer Telephone:   Facsimile:  

Electronic Mail:

Attention:   Associate General Counsel Telephone:   Facsimile:  

Electronic Mail:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Morgan Stanley Senior Funding, Inc.

Loan Documentation and Operations

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY

Attention: Lucy Dixon

Telephone:

Facsimile:

Electronic Mail:

 

Schedule 10.02



--------------------------------------------------------------------------------

SCHEDULE 10.07

PROCESSING AND RECORDATION FEES

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group), the Assignment Fee will be $3,500
plus the amount set forth below:

 

TRANSACTION    ASSIGNMENT FEE  

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

     -0-   

Each additional concurrent assignment or suballocation to a member of Assignee
Group (or from a member of such Assignee Group, as applicable)

   $ 500   

 

Schedule 10.07



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF LOAN NOTICE

Date:                     ,             

 

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 17, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Danaher Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Morgan Stanley
Senior Funding, Inc., as Administrative Agent.

The Borrower hereby requests, on behalf of itself (select one):

 

¨  A Borrowing of Loans

  ¨  A conversion or continuation of Loans

 

  1. On                                          (a Business Day).

 

  2. In the amount of                                         .

 

  3. Comprised of             .

[Type of Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of      months.

[The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01 of the Agreement.]

 

DANAHER CORPORATION

By:

 

 

  Name:   Title:

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

         

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of June 17, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Morgan Stanley Senior Funding, Inc., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest on Loans made by the Lender shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

DANAHER CORPORATION By:  

 

 

Name:

Title:

 

B-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of Loan
Made     Amount of
Loan Made     End of
Interest
Period     Amount of
Principal or
Interest Paid
This Date     Outstanding
Principal
Balance This
Date     Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
     

 

B-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June 17, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Danaher Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Morgan Stanley
Senior Funding, Inc., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

DANAHER CORPORATION

By:

 

 

  Name:   Title:

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.04 – Consolidated Leverage Ratio.

A.

   Consolidated Funded Indebtedness at Statement Date:    $                     
  

B.

   Sum of Consolidated Funded Indebtedness plus Shareholders’ Equity at
Statement Date    $                        

C.

   Consolidated Leverage Ratio (Line I.A ÷ ( Line I.B):     
                     to 1   

Maximum permitted: 0.650:1

  

 

C-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]:

  

 

        

 

     

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Assignee[s]:   

 

        

 

     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3. Borrower: Danaher Corporation

4. Administrative Agent: Morgan Stanley Senior Funding, Inc., as the
administrative agent under the Credit Agreement.

5. Credit Agreement: Credit Agreement, dated as of June 17, 2011, among the
Borrower, the Lenders from time to time party thereto, and Morgan Stanley Senior
Funding, Inc., as Administrative Agent.

6. Assigned Interest[s]:

 

Assignor[s]5    Assignee[s]6      Aggregate
Amount of
Commitment
for all Lenders7      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment8      CUSIP
Number           $                             $                            
             %               $                             $                    
                     %               $                            
$                                          %      

[7. Trade Date:                                          ]9

8. Effective Date:                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

[Consented to and]10 Accepted:

MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent

By:

 

 

 

Title:

[Consented to:]11

DANAHER CORPORATION

By:

 

 

 

Title:

 

 

10 

To be added for Administrative Agent only if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

11 

To be added unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund.

 

Form



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

DANAHER CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees

 

Form



--------------------------------------------------------------------------------

and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic (pdf.) transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Form



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF COUNSEL

June     , 2011

To each of the Lenders and the Administrative Agent

parties to the Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as special counsel to Danaher Corporation, a Delaware corporation
(the “Borrower”), in connection with the preparation, execution and delivery of
that certain Credit Agreement of even date herewith (the “Credit Agreement”)
among the Borrower, each lender from time to time party thereto (the “Lenders”),
and Morgan Stanley Senior Funding, Inc., as Administrative Agent. This opinion
is being furnished pursuant to Section 4.01(a)(v) of the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement. In rendering the opinions
expressed below, we have examined:

a. the Credit Agreement;

b. the Notes, if any, of even date herewith issued by the Borrower to any
Lender;

c. the Borrower’s Restated Certificate of Incorporation, as amended, certified
by the Secretary of State of the State of Delaware (the “Certificate of
Incorporation”) as of June 10, 2011;

d. a Certificate of the Secretary of the Borrower, dated as of the date hereof
(the “Secretary’s Certificate”), attesting to (i) true, correct and complete
copies of the Certificate of Incorporation, the Amended and Restated By-Laws of
the Borrower (the “By-Laws”), and the resolutions of the board of directors of
the Borrower, as each of the foregoing is in effect on the date hereof, and
(ii) the authorization, incumbency and signatures of certain officers of the
Borrower;

e. a Certificate of the Secretary of State of the State of Delaware, dated as of
June 10, 2011, attesting to the legal existence and corporate good standing for
the Borrower in the State of Delaware; and

f. such other documents, instruments and certificates (including, but not
limited to, certificates of public officials and officers of the Borrower) as we
have considered necessary for purposes of this opinion.

The documents referred to in clauses (a) and (b) above are referred to
collectively as the “Credit Documents.”

In our examination of the documents described above, we have assumed the
genuineness of all signatures, the legal capacity and competence of all
individuals, the completeness and accuracy of all corporate records provided to
us, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all copies of documents submitted to us as
copies, and the authenticity of the originals of such latter documents. We have
not reviewed the corporate minute books of the Borrower.

 

Exhibit E-1



--------------------------------------------------------------------------------

In rendering this opinion, we have relied, as to all questions of fact material
to this opinion, upon certificates of public officials and officers of the
Borrower and upon the representations and warranties of the Borrower and the
Lenders in the Credit Documents. We have not conducted any independent
investigation of, or attempted to verify independently, such factual matters. We
have not conducted a search of any electronic databases or the dockets of any
court, administrative or regulatory body or agency in any jurisdiction.

For purposes of this opinion, we have assumed that (i) the Credit Documents and
all other instruments executed and delivered in connection therewith have been
duly authorized, executed and delivered by all parties thereto other than the
Borrower, and that all such other parties have all requisite power and
authority, and have taken all action necessary, to execute and deliver, and to
perform their obligations under, the Credit Documents and all other instruments
executed and delivered in connection therewith and (ii) no consent, approval,
authorization, declaration or filing by or with any governmental commission,
board or agency is required by any party to the Credit Documents other than the
Borrower for the valid execution and delivery of, and performance of their
obligations under, such documents. We have also assumed that each of the Credit
Documents and all other instruments executed and delivered in connection
therewith is the valid and binding obligation of each party thereto other than
the Borrower and is enforceable against such other parties in accordance with
its respective terms. We do not render any opinion as to the application of or
compliance with any federal or state law or regulation to the power, authority
or competence of any party to the Credit Documents other than the Borrower.

We are opining herein solely as to the state laws of the State of New York, the
Delaware General Corporation Law statute, and the federal laws of the United
States of America. We express no opinion herein with respect to compliance by
the Borrower with state securities or “blue sky” laws or with any state or
federal securities anti-fraud laws. We express no opinion with respect to any
foreign laws, and we express no opinion as to the validity or enforceability of
any Credit Documents under the laws of any foreign jurisdiction.

The opinions expressed in paragraph 1 below, insofar as they relate to the
organization, valid existence and good standing of the Borrower, are based
solely upon the certificate referred to in clause (e) above, are rendered as of
the date of such certificate, and are limited accordingly. We express no opinion
as to the tax good standing of the Borrower in any jurisdiction.

We express no opinion as to the enforceability of any right to set off against
any deposit account of the Borrower maintained with any Lender to the extent
that (a) the funds on deposit in said accounts have been accepted by such Lender
with an intent to apply such funds to a pre existing claim rather than to hold
such funds subject to withdrawals in the ordinary course, (b) the set off is
directed against checks held by such Lender for collection only and not for
deposit, (c) the funds on deposit in said accounts are in any manner special
accounts which, by the express terms on which they are created are made subject
to the rights of a third party, (d) the obligations against which any deposit
account is set off are not due and payable, or (e) the funds on deposit in the
account are subject to a security interest granted to such Lender.

Our opinions below are qualified to the extent that they may be subject to or
affected by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer or similar laws relating to or
affecting the rights of creditors generally, (ii) statutory or decisional law
concerning recourse by creditors to security in the absence of notice or
hearing, (iii) duties and standards imposed on creditors and parties to
contracts, including, without limitation, requirements of good faith,
reasonableness and fair dealing, and (iv) general principles of equity,
including the availability of any equitable or specific remedy, or the
successful assertion of any equitable defense. We assume that (i) there has been
no mutual mistake of fact or misunderstanding, or fraud, duress, or undue
influence in

 

Exhibit E-2



--------------------------------------------------------------------------------

connection with the negotiation, execution or delivery of the Credit Documents,
and (ii) there are and have been no agreements or understandings among the
parties, written or oral, and there is and has been no usage of trade or course
of prior dealing among the parties that would, in either case, vary, supplement
or qualify the terms of the Credit Documents. We also express no opinion herein
as to any provision of any Credit Document (a) which may be deemed or construed
to waive any right of the Borrower, (b) to the effect that rights and remedies
are not exclusive, and to the effect that every right or remedy is cumulative
and may be exercised in addition to or with any other right or remedy and does
not preclude recourse to one or more other rights or remedies, (c) relating to
the effect of invalidity or unenforceability of any provision of a Credit
Document on the validity or enforceability of any other provision thereof,
(d) requiring the payment of penalties, consequential damages or liquidated
damages, (e) which is in violation of public policy, including, without
limitation, any provision relating to indemnification and contribution with
respect to securities law matters, (f) purporting to indemnify any person
against his, her or its own negligence or intentional misconduct, (g) which
provides that the terms of any Credit Document may not be waived or modified
except in writing, (h) purporting to establish evidentiary standards, or
(i) purporting to establish in advance standards of commercial reasonableness.

For purposes of our opinions rendered below, we have assumed that the facts and
law governing the future performance by the Borrower of its obligations under
the Credit Documents will be identical to the facts and law governing its
performance on the date of this opinion.

Based upon and subject to the foregoing and to the comments and qualifications
following these opinions, it is our opinion that:

1. The Borrower is a corporation organized, validly existing and in good
standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to conduct its business as it is, to our
knowledge, currently conducted.

2. The Borrower has all requisite corporate power to execute and deliver, and to
perform its obligations under, each Credit Document and to consummate the
transactions contemplated thereby.

3. The execution, delivery and performance by the Borrower of each Credit
Document have been duly authorized by all necessary corporate action on the part
of the Borrower.

4. Each of the Credit Documents has been duly executed and delivered by the
Borrower, and constitutes the valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms.

5. The execution and delivery by the Borrower of each of the Credit Documents,
the performance by the Borrower of the respective terms and provisions thereof
and the consummation of the transactions contemplated thereby, do not
(a) violate the provisions of the Certificate of Incorporation or By-Laws of the
Borrower, (b) violate the provisions of the state laws of the State of New York,
the Delaware General Corporation Law statute or federal laws of the United
States of America applicable to the Borrower or (c) conflict with, violate,
breach or constitute a default under, or result in the imposition of any lien on
the Borrower’s property or assets pursuant to, the agreements or indentures
listed on Exhibit A attached hereto.

6. No authorization, approval or consent of, and no filing or registration with,
any governmental or regulatory authority or agency of the United States of
America, the State of Delaware or the State of New York is required on the part
of the Borrower for the execution, delivery or performance by the Borrower of
the Credit Documents.

 

Exhibit E-3



--------------------------------------------------------------------------------

This opinion is provided to you as a legal opinion only and not as a guaranty or
warranty of the matters discussed herein. This opinion is based upon currently
existing facts, statutes, rules, regulations and judicial decisions, and is
rendered as of the date hereof, and we disclaim any obligation to advise you of
any change in any of the foregoing sources of law or subsequent developments in
law or changes in facts or circumstances which might affect any matters or
opinions set forth herein.

Please note that we are opining only as to the matters expressly set forth
herein, and no opinion should be inferred as to any other matters. This opinion
is rendered only to the Administrative Agent and the Lenders and is solely for
the benefit of the Administrative Agent and the Lenders, and the benefit of
their counsel, in connection with the consummation of the transactions
contemplated by the Credit Documents, and may not be used by the Administrative
Agent or any Lender for any other purpose, nor may this opinion be furnished to,
quoted to or relied upon by any other person for any purpose, without our prior
written consent.

Very truly yours,

 

Exhibit E-4